DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response on 01/14/2022.  Claims 18-36 are pending, with claims 25-36 withdrawn from consideration in light of the election without traverse.  Claims 18-24 are examined below.  The earliest effective filing date of the present application is 11/09/2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of acquiring data, transmitting the data to another entity/server, receiving the data at the another entity/server, generate a report and send data, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements of the first processor/interface, and the server with interface, memory, and processor add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the first processor/interface, and the server with interface, memory, and processor add the words 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the received commodity information” in line 12.  Claim 18 also recites a similar limitation of “the received information” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  See where the interface is configured to receive this information, but does not receive it in the claim.  Accordingly, there a lack of proper antecedent basis.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent # 2014167709(A) to Akiko (“Akiko”) in view of U.S. Pat. Pub. No. 2009/0274347 to Gat et al. (“Gat”).

	With regard to claim 18, Akiko further discloses the claimed registration system comprising a registration apparatus and a server, the registration apparatus comprising: 
 	a first processor configured to acquire information of a commodity and a remaining battery level of the registration apparatus (see [0023-24], [0027]), and 

the server (see e.g. [0018-19] and other references to the order server) comprising: 
a second communication interface configured to receive the commodity information and the notification of the remaining battery level transmitted by the first communication interface (see e.g. [0035] where the order server receives unsent data (i.e. item data) and a notification relating to the “small battery remaining” and below the predetermined threshold amount of battery remaining, the notification being the indication that notifies the order server that there is a small battery remaining in the specific order terminal); 
a memory configured to store the received commodity information (see abstract, “The order server 30 includes an order data control part which stores data on an ordered item transmitted from the order terminal 10. . . .”); and 
 a second processor (see e.g. [0012]) configured to: 
generate a report including the received notification of the remaining battery level (see e.g. [0012] where the received data is transmitted to at least the “staff terminal 20”; for the generation of the report, see secondary reference below); 
control the second communication interface to transmit the report to a clerk terminal (see e.g. [0012] where the received data is transmitted to at least the “staff terminal 20”, where the examiner has interpreted the “staff terminal” of Akiko as the claimed “clerk terminal”); and 
control the second communication interface to transmit the stored commodity information to a point-of-sale terminal for settlement (see e.g. [0012] where the POS terminal receives data for settlement after the user eats their food, and settles the bill with the POS terminal).  

	However, Akiko does not describe the specifics of generating a report and transmitting the report so that data analysis and information can be communicating via the report.  The examiner notes that this is a very common form of communication.  The examiner refers to Gat at e.g. [0027], [0028], [0031], [0032], [0034], [0035], etc. to show where the system generates a report based on known/collected information such as the “signal” including various contents as 
Therefore, it would have been obvious to one of ordinary skill in the POS transaction art at the time of filing to modify Akiko to include the ability to generate a report based on known/gathered information, and then send the report to another device, where this is beneficial to communicate data and further analysis on the status of the battery in the device, for instance, so that actions can be taken when the battery reaches various threshold(s).  See Gat at e.g. [0034].  

	With regard to claim 19, Akiko is silent regarding the limitation of claim 19.  However, Gat teaches at e.g. [0052] where Gat teaches that if the battery level falls below a second threshold value then the device is configured to stop performing the action, where this is performed so that “[t]he remaining power may be used to transmit minimal power beacon signals from the device. The device may continue the low level beacon signal transmission for a predetermined period, for example for 48 hours or 7 days, or until the power source is completely depleted.”  Gat at [0052].  

	With regard to claims 20 and 21, Akiko is silent regarding the limitation of claims 20 and 21.  Gat teaches at e.g. [0010], [0037], [0046], [0059] etc. where it is determines 

	With regard to claim 22, Akiko further discloses where the commodity information includes a commodity list having one or more records of registered commodity information (see e.g. [0023]).  

	With regard to claim 23, Akiko further discloses where the second processor is further configured to generate a backup commodity list; and upon a determination that the remaining battery level of the registration apparatus is zero, the second communication interface is further configured to transmit the backup commodity list to another registration apparatus having a non-zero battery level (see e.g. [0030 handover data creation unit).  

	With regard to claim 24, Akiko further discloses wherein responsive to receiving the report, the clerk terminal is configured to stop registration of further commodities (see [0012] where staff terminal can stop registration of other commodities at any time by simply not being acted upon; see report of Gat above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687